DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections from the Office Action of 7/26/2021 are hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “feedback signal unit” in claims 1-20 (corresponding structure at least disclosed in Paragraph [0125] – “A single processor or other unit may fulfil the functions of several items recited in the claims.”).  The “angle-to-gain conversion block” in claims 6-8 (corresponding structure at least disclosed in Paragraph [0125] – “A single processor or other unit may fulfil the functions of several items recited in the claims.”).  The “noise canceling block” in claim 12 (corresponding structure at least disclosed in Claim 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romani et al. (US 20150362563 A1) and Daubert (US 20160363638 A1).
Regarding Claim 1, Romani discloses a position sensing device for measuring a position [See Fig. 2, Paragraph [0074], and claim 15.], comprising:
Paragraph [0041] – “In particular, the magnetic-field sensor 2 comprises a Wheatstone-bridge detection structure, with four magnetoresistive elements 2a-2d, for example, constituted by strips of a thin film of magnetoresistive material, such as permalloy, having a same resistance value at rest R (in the absence of external magnetic fields) and designed to undergo in pairs one and the same variation ΔR in the presence of an external magnetic field H.sub.e (the pairs are formed by the diagonally facing elements in the bridge; namely, a first pair is formed by the magnetoresistive elements 2a and 2c, and a second pair by the magnetoresistive elements 2b and 2d).”See Paragraph [0074].],
a combiner circuit arranged to generate an error signal by combining said sense signals [Fig. 2 – Amplifier 8] according to an array of weight factors [Paragraph [0050] – “the overall capacitance C.sub.x is given by the sum of the capacitances of the elementary capacitors 14a.sub.0-14a.sub.n, 14b.sub.0-14b.sub.n that are each time connected in parallel in the respective bank of capacitors. The gain G is hence variable, and electronically selectable (so as to be incremented or decremented), as a function of the gain-control signal S.sub.g.”],
a processing block comprising a loop filter to filter said error signal, and arranged for deriving from said filtered error signal a value representative of said position and for outputting said value representative of said position [Paragraph [0051] – “The calibration stage 12 further comprises: an analog-to-digital converter (ADC) 18, which has inputs connected to the outputs 8c, 8d of the amplifier 8 and is designed to convert from analog to digital the output signal Vout supplied by the amplifier 8 (the ADC 18 operates with m bits, where m is, for example, equal to twelve)”], and
a feedback loop comprising a feedback signal unit arranged for receiving said output value and for adjusting based on said received output value said array of weight factors, so that said weight factors are a function of said output value [Paragraph [0052] – “In particular, the processing unit 19, as a function of the value of the output signal Vout, determines the value of the gain-control signal S.sub.g to be sent to the first captrim unit 14a and to the second captrim unit 14b, for varying the gain G of the amplification stage 6.”].
Romani fails to disclose that the output value is a phase value.  However, Daubert discloses the use of magnetic sensors to determine position in an angle sensing application based on sensor location and relative phase (which corresponds to a measured amplitude)[See Figs. 1, 1A, and 2.Paragraph [0047] – “Referring now to FIG. 1A, a plurality of magnetic field sensing elements 30a-30h, in a general case, can be any type of magnetic field sensing elements. The magnetic field sensing elements 30a-30h can be, for example, separate vertical Hall elements or separate magnetoresistance elements, each having an axis of maximum response parallel to a surface of a substrate 34.”Paragraph [0048] – “Referring now to FIG. 2, a graph 50 has a horizontal axis with a scale in units of CVH vertical Hall element position, n, around a CVH sensing element, for example, the CVH sensing element 12 of FIG. 1.”Paragraph [0057] – “It will be understood that a phase of the signal 52 is related to an angle of the magnetic field 16 of FIG. 1 relative to position zero of the CVH sensing element 12. It will also be understood that a peak amplitude of the signal 52 is generally representative of a strength of the magnetic field 16. Using electronic circuit techniques described in PCT Patent Application No. PCT/EP2008/056517, or using other techniques described below, a phase of the signal 52 (e.g., a phase of the signal 54) can be found and can be used to identify the pointing direction of the magnetic field 16 of FIG. 1 relative to the CVH sensing element 12.”].  It would have been obvious to apply the teachings of Romani to such an application for a magnetic sensor system in order to properly calibrate the magnetic sensors (i.e., bring values 52 in Fig. 2 of Daubert closer to ideal sine wave 54) and obtain more accurate position sensing results.

Regarding Claim 2, the combination of Romani and Daubert would disclose that the processing block comprises a quantizer arranged to receive said filtered error signal and to generate said phase value representative of said position [Fig. 2 of Daubert].

Regarding Claim 3, the combination of Romani and Daubert would fail to disclose that said loop filter comprises an analog filter arranged to receive said error signal.  However, Daubert discloses the use of a lowpass filter in Fig. 6.  It would have been obvious to initially lowpass filter the measurement values in order to reduce the effects of high frequency noise.

Claim 4, the combination of Romani and Daubert would disclose that said loop filter comprises an analog-to-digital converter and a subsequent digital filter [Fig. 3 of Daubert – 112 and 110].

Regarding Claim 5, the combination of Romani and Daubert would disclose that said loop filter comprises a cascade of the analog-to-digital converter and the digital filter [Fig. 3 of Daubert – 112 and 110] and wherein said processing block comprises a quantizer arranged to receive said filtered error signal and to generate said phase value representative of said position [Fig. 2 of Daubert].
The combination of Romani and Daubert would fail to disclose that said loop filter comprises an analog filter arranged to receive said error signal.  However, Daubert discloses the use of a lowpass filter in Fig. 6.  It would have been obvious to initially lowpass filter the measurement values in order to reduce the effects of high frequency noise.

Regarding Claim 6, the combination of Romani and Daubert would disclose that said feedback signal unit comprises an angle-to-gain conversion block arranged for receiving said output phase value [Application of the calibration method of Romani to the application of Daubert.  See Fig. 2 of Daubert.].

Regarding Claim 7, Romani discloses a digital gain control unit arranged to adapt said weight factors [Paragraph [0048] – “Each captrim unit 14a, 14b has: a first terminal and a second terminal, between which an overall capacitance of variable value C.sub.x is present; and a control terminal, on which it receives a gain-control signal S.sub.g, which determines the value of the aforesaid overall capacitance; the gain-control signal S.sub.g may be a n-bit digital signal (b.sub.0, b.sub.1, b.sub.2, . . . b.sub.n), where n is, for example, equal to six.”].

Regarding Claim 8, Romani discloses that said array of weight factors is implemented by switchably connected components in said digital gain control unit or by an analog multiplexer [Paragraph [0050] – “the overall capacitance C.sub.x is given by the sum of the capacitances of the elementary capacitors 14a.sub.0-14a.sub.n, 14b.sub.0-14b.sub.n that are each time connected in parallel in the respective bank of capacitors. The gain G is hence variable, and electronically selectable (so as to be incremented or decremented), as a function of the gain-control signal S.sub.g.”].

Regarding Claim 9, the combination of Romani and Daubert would disclose that said sensors are magnetic sensors arranged for measuring an angle of a magnetic field [See Fig. 2 of Daubert.].

Regarding Claim 10, the combination of Romani and Daubert would disclose that said plurality of sensors comprises at least three sensors arranged to produce sense signals each being a different function of an input phase representative of a position to be measured [See Fig. 2 of Daubert.].

Claim 11, the combination of Romani and Daubert would disclose an arrangement comprising a position sensing device as in claim 1 and a multi-pole magnet [See Fig. 1 of Daubert.].

Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 is allowed because the closest prior art, Romani et al. (US 20150362563 A1), Daubert (US 20160363638 A1), Shimizu (US 20150009517 A1), Romero et al. (US 20140225597 A1), Anelli et al. (US 20130093412 A1), Melanson (US 7358880 B1), Thomas et al. (US 20070296411 A1), Rossmann et al. (US 20070279044 A1), Pastre et al. (US 20070247141 A1), and Shigematsu (US 20060268448 A1), either singularly or in combination, fail to anticipate or render obvious a position sensing device for measuring a position, comprising a noise canceling block arranged for combining said output signal with a digital signal upstream of said quantizer such that the combined signal provides an improved phase value representative of said position and has a reduced dependence on quantization noise caused by said quantizer, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.


Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    571
    741
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding objections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    197
    748
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    381
    737
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that 1. the four sensing elements of the Wheatstone bridge constitute a plurality of sensors and 2. Paragraph [0074] discloses also discloses a plurality of magnetic-field sensors.

Applicant argues:

    PNG
    media_image4.png
    583
    741
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The ADC of Romani is part of the feedback loop (formed by the feedback signal Sg sent from processing unit 12 to capacitors 14) and thus constitutes the recited “processing block comprising a loop filter.”

Applicant argues:

    PNG
    media_image5.png
    141
    741
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    102
    739
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  An error signal is present in the original signal which leads to the necessary correction of the gain values by the feedback signal sent from processing unit 12, which constitute the recited weight factors.  Daubert is cited in regards to the “output phase value” and Romani is not relied upon as disclosing this limitation.

Applicant argues:

    PNG
    media_image7.png
    251
    739
    media_image7.png
    Greyscale

Examiner’s Response:
	Daubert is not relied upon as disclosing the alleged deficiencies of Romani.

Applicant argues:

    PNG
    media_image8.png
    144
    739
    media_image8.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that neither reference would disclose such a limitation.  However, the Examiner asserts that the combination of both references would disclose such a limitation, as explained above in the rejection section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu (US 20150009517 A1) – ROTATION-ANGLE DETECTION DEVICE AND METHOD, AND IMAGE PROCESSING APPARATUS
Romero et al. (US 20140225597 A1) – Magnetic Field Sensor And Related Techniques That Provide An Angle Correction Module
Anelli et al. (US 20130093412 A1) – AUTONOMOUSLY CALIBRATED MAGNETIC FIELD SENSOR

Thomas et al. (US 20070296411 A1) – METHODS AND APPARATUS FOR AN ANALOG ROTATIONAL SENSOR
Rossmann et al. (US 20070279044 A1) – Magnetic Field Sensor And Method For The Operation Thereof
Pastre et al. (US 20070247141 A1) – Continuosly Calibrated Magnetic Field Sensor
Shigematsu (US 20060268448 A1) – Disc Device, Disc Eccentricity Control Method, And Recording Medium

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865